DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 10 are allowable. The restriction requirement apparatus and method and the species election, as set forth in the Office action mailed on 11/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/09/2021 is partially withdrawn.  Claims 21 - 30, directed to a method of using a mechanical esophageal displacement system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11 – 20, directed to a mechanical esophageal displacement system are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Pannell on 04/19/2022.

The application has been amended as follows: 

Claims 11 – 20. (Cancelled).



Allowable Subject Matter
Claims 1 – 10 and 21 – 30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose the apparatus and method recited in claims 1 and 21, respectively. More specifically, both independent claims discloses an assembly comprising an esophageal positioning device with a first and second segment pivotably connected to each other, and the distal end of the second segment in a first position is disposed on the central axis, and the distal end of the second segment in a second position is displaced from the central axis, wherein the distal end of the second segment remains a same distance from the proximal end of the second segment in first and the second position; the assembly further comprising an introducer sized to receive the esophageal positioning device, the introducer comprised of a soft tube sized to pass through a mouth or nasal passage, and a plurality of radial vacuum holes spaced circumferentially around the longitudinal axis, a tub tip at the distal end of the soft tube, and a gap portion of the soft tube defined as the distance between the tube tip and the distal end of the second segment of the esophageal positioning device when the esophageal positioning device is placed within the introducer.
The closest prior art, Doty (US 20070010782 A1) (cited in previous action), Doty discloses an assembly (catheter 110) comprising: an introducer (catheter 110) comprising an outer tube (catheter 110) with a plurality of radial vacuum holes (ports 115), a tube tip (distal tip of the catheter 110) located at the distal end of the outer tube (catheter 110) (Fig. 1), and a gap portion (see annotated Fig. 1) of the outer tube (catheter 11),. However, Doty does not disclose or make obvious (i) an esophageal positioning device with a first and second segment that are pivotably connected and (ii) wherein when articulating the esophageal positioning device from a first position to a second position, the distance between from the distal end of the second segment to the proximal end of the second segment remains the same. It would not have been obvious to one of ordinary skill in the art, to modify the introducer of Doty to incorporate an esophageal positioning device as disclosed in above, as there is no teach or motivation that supports bringing in a tubular shaft member with a pivotable connection between two segments such that when pivoting the distance does not change along the second segment; additionally, if the modification were made, the device of Doty would be rendered in operable for its intended use.

Annotated Figure 1 of Doty

    PNG
    media_image1.png
    436
    589
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771